COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Cecilia Clinkscale v. Leiroi Mickele Daniels

Appellate case number:   01-14-00968-CV

Trial court case number: 2012-58724

Trial court:             113th District Court of Harris County

     Appellant’s Motion for Rehearing of our April 16, 2015 memorandum opinion is
DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting for the Court

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Date: June 9, 2015